DETAILED ACTION
	This communication is responsive to Amendment, filed 07/21/2022. 
Claims 1-15 are pending in this application. In the Amendment, no claims have been amended. This action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KWON (“Kwon”, Pub. No. 2018/0203575), Morikawa (Pub. No. US 2008/0005700), and Sethi et al. (“Sethi”, Pat. No. 10,908,811).	
Per claim 1, Kwon teaches an electronic device for use with a display device and by a user, said electronic device comprising: a memory having menu data stored therein and a processor configured to execute instructions stored on said memory to cause said electronic device to ([0048]):
generate graphic user interface (GUI) data, based on the menu data, for display as a GUI on the display device, the GUI including a plurality of user-selectable menu items configured in a first order (fig. 1; GUI 100 and a first order 110; [0050]);
update the menu data in response to a selection, by the user, of one of the plurality of user-selectable menu items (fig. 1; [0051]; and
update the GUI data for display as an updated GUI on the display device based on the menu data, wherein the menu data includes a plurality of menu item counters corresponding to the plurality of user-selectable menu items, respectively, wherein the menu data is updated in response to the selection, by the user, of the one of the plurality of user-selectable menu items, so as to increase a menu item counter corresponding to the one of the plurality of user-selectable menu items, and wherein the updated GUI data is updated for display as the updated GUI on the display device by arranging the plurality of user-selectable menu items in a second order based on values of the menu item counter (fig. 1; item counter: “use level”; [0051]; [0053]).
Kwon does not teaches arranging the plurality of user-selectable menu items in a second order based on after a predetermined time period. However, Morikawa teaches arranging the plurality of user-selectable menu items in a second order based on values of the menu item counter and after a predetermined time period (figs. 8 and 11; [0061]; [0062]; [0087] - [0090]; [0105]; [0106]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Morikawa in the invention of Kwon in order to provide adjusting the display position of menu items based learned user’s behavior or pattern to help the user accessing one or more menu items more quickly.
Although the modified Kwon teaches an example of changing a size and locations of menu item based on a degree to which the function is used ([0100]; [0102]), the modified Kwon does not specifically teach wherein updating the GUI data comprises changing a font of at least one of the plurality of user-selectable menu items.
However, Sethi teaches updating the GUI data comprises changing a font of at least one of the plurality of user-selectable menu items (col. 10, lines 5- 30; which shows updating menu data by increasing font/text sizing based on ranking of counts or tallies the number of times each menu item is selected by the user). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Sethi in the invention of Kwon in order to allow modifying or updating of menu items by repositioning and resizing of menu items based on frequency of used to allow better access to one or more menu items more quickly and efficiently.
Per claim 2, Kwon teaches the electronic device of claim 1, wherein the processor is further configured to execute instructions stored on said memory to additionally cause said electronic device to: generate the GUI data such that the one of the plurality of user-selectable menu items includes a plurality of user-selectable submenu items configured in a first submenu order, wherein the menu data includes a plurality of submenu item counters corresponding to the plurality of user-selectable submenu items, respectively, 23Applicant Ref: 5029-US wherein the menu data is updated in response to a selection, by the user, of one of the plurality of user-selectable submenu items, so as to increase a submenu item counter corresponding to the one of the plurality of user-selectable submenu items, and wherein the updated GUI data is updated for display as the updated GUI on the display device by additionally arranging the plurality of user-selectable submenu items in a second submenu order based on values of the submenu item counter (fig. 1; [0050]; [0051]; [0053]; [0054]; which show that a child menu item of frequently used is placed at position adapted to provide better access for the user).
Per claim 4, Kwon teaches the electronic device of claim 1, wherein the menu data includes, for each of the plurality of user-selectable menu items, a respective plurality of data entries of a plurality of columns of a table, and wherein at least one of the respective data entries comprises a respective menu item counter  of the plurality of menu item counters corresponding to a counter column of the plurality of columns (Kwon, figs. 4-6; [0085]; [0102]; Morikawa, figs. 8 and 11; [0061]; [0062]; [0087]-[0090]; [0105]; [0106]). 
Per claim 5, Kwon teaches the electronic device of claim 1, wherein the processor is further configured to execute instructions stored on said memory to additionally cause said electronic device to: transmit the GUI data and the updated GUI data to an external server; and receive the GUI data and the updated GUI data from the external server ([0088]).
Claims 6-7 and 9-10 are rejected under the same rationale as claims 1-2 and 4-5 respectively.
Claims 11-12 and 14-15 are rejected under the same rationale as claims 1-2 and 4-5 respectively.


Claims 3, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KWON (“Kwon”, Pub. No. 2018/0203575), Morikawa (Pub. No. US 2008/0005700), Sethi et al. (“Sethi”, Pat. No. 10,908,811), Moderi et al. (“Moderi”, Pat. No. 5,510,979),  Balderrama et al. (“Balderrama”, Pat. No. 5,806,071), Miura et al. (“Miura”, Pat. No. 7,246,329, Cooper et al. (“Cooper”, Pat. No. 6,892,183), Fong et al. (Pub. No. 2005/0149551), and Fisher et al. (“Fisher”, Pub. No. US 2007/0044029).
	Per claim 3, the modified Kwon teaches the electronic device of claim 1, wherein the processor is further configured to execute instructions stored on said memory to additionally cause said electronic device to generate the GUI data, based on the menu data, for display as a GUI menu selected from the group of types of GUI menus consisting of a card menu and a horizontal menu (Kwon, fig. 15; which show a card menu having 2 horizontal rows of menu). Kwon does not specifically teach a hamburger menu, a mega menu, a scroll triggered menu, a vertical slidebar menu, a hover trigger menu, a sticky menu and a fixed menu.  
 	However, Moderi, Balderrama, Miura  teach a hamburger menu, a mega menu, a scroll triggered menu, a vertical slidebar menu, a hover trigger menu, a sticky menu and a fixed menu (Moderi, figs. 7-9; Balderrama, figs. 7-11; Miura, figs. 1; figs. 5; col. 3, lines 30-32 and col. 7, line 57- col. 8, line 7; Cooper, fig. 3; Fong, [0069]; Fisher, figs. 8B; 9A-9B;[0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Moderi, Balderrama, Miura, Cooper, Fong and Fisher in the invention of the modified Kwon in order to provide well-known features of menu layouts or configurations that can be in different sizes, shapes and orientation, and allowing menu items of frequently used is placed at position adapted to provide better access for the user.

Claim 8 is rejected under the same rationale as claim 3.
Claim 13 is rejected under the same rationale as claim 3.


Response to Arguments
	Applicants’ arguments in the Amendment have been fully considered but are not persuasive.
	Applicant’s primary argument is that “Kwon does not teach or suggest the claimed “menu data”, Kwon cannot teach or suggest “wherein the menu data includes a plurality of menu item counters corresponding to the plurality of user-selectable menu items, respectively” and “wherein the menu data is updated in response to the selection, by the user, of the one of the plurality of user-selectable menu items, so as to increase a menu item counter corresponding to the one of the plurality of user-selectable menu items.”
The examiner does not agree for the following reasons:
During patent examination, the pending claims must be "given >their< broadest reasonable interpretation consistent with the specification." > In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
In this case, Kwon reads on the claim language of “menu data”, “wherein the menu data includes a plurality of menu item counters corresponding to the plurality of user-selectable menu items, respectively”. For example, in fig. 1, Kwon shows menu data 110 that includes a plurality of menu item counter such as “USE LEVEL” for each of menu items such as “COLOR”, “SCREEN’, “MENU SIZE/LOCATION” and “SETTING.”
Kwon reads on the claim language of “wherein the menu data is updated in response to the selection, by the user, of the one of the plurality of user-selectable menu items, so as to increase a menu item counter corresponding to the one of the plurality of user-selectable menu items”. For example, in fig. 1 and paras. [0050] and [0051], Kwon teaches the menu data 110 is updated when the user makes the selection of menu 101 and perform color change function, the “USE LEVEL” for “COLOR” menu item is increased as shown in menu data 111.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175